Motion to discipline respondent for professional misconduct. The charges made in the petition are sufficient to warrant dis*926barment. Respondent, however, has failed to answer the charges and, instead, has submitted his resignation as an attorney and counsellor at law. Under the circumstances, the charges made in the petition are deemed to be admitted, the resignation is accepted and respondent's name is ordered to be struck from the roll of attorneys. Present — Nolan, P. J., Beldoek, Murphy, Ughetta and Hallinan, JJ.